DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mhetre et al., RSC Adv., 2019, 9, 29023 (Mhetre).

Mhetre teaches Duocamycin analogues that are benzoselenophene compounds.  Compound 18t anticipates the rejected claims within the meaning of section 102:

    PNG
    media_image1.png
    698
    701
    media_image1.png
    Greyscale



Composition claim 5 and its dependent claims cover intended uses, which are not structural limitations on the recited composition, see MPEP 2111.  Nonetheless, the functional language covers cancer treatment, which is indicated by Mhetre as a therapeutic use:

    PNG
    media_image2.png
    455
    344
    media_image2.png
    Greyscale

Claim 6 requires that the compound is a prodrug.  However, any recited chemical or physical characteristic is an invariable characteristic of the compounds disclosed by Mhetre, see MPEP 2112,01 ("Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 70, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mhetre in view of KR 20170041562 (KR 562).

The rejected claims cover antibody-drug conjugates not covered by Mhetre.  However, it is for that proposition that the examiner joins KR 562, which also teaches benzoselenophene compounds that are Duocamycin analogues.  Significantly, KR 562 teaches that “[a]ntibody therapy has been used to target and treat patients with cancer, immunological disorders and angiogenic disorders. When an antibody-drug conjugate (ADC), that is, an immunoconjugate, is used to localize a drug such as a cytotoxic agent or a cell proliferation inhibitor that kills or suppresses tumor cells in cancer treatment. . . 
Accordingly, the present invention provides a novel benzoselenophene compound, a method for its preparation, and an antibody-drug conjugate (ADC) comprising a benzoselenophene compound [emphasis applied].”  See attached machine translation of KR 20170041562, downloaded 3 August 2022 from: https://patents.google.com/patent/KR20170041562A/en?oq=%2220170041562%22 (Machine Translation).
KR 562 teaches an antibody-drug conjugate comprising an antibody, a linker, and a benzoselenophen-based compound:

    PNG
    media_image3.png
    635
    521
    media_image3.png
    Greyscale





Specifically:

    PNG
    media_image4.png
    211
    509
    media_image4.png
    Greyscale

See Machine translation.
In this way, those of ordinary skill could have applied the antibodies and linkers of KR 562 in a predictable fashion for the purposes of providing the claimed benzoselenophene antibody conjugates.  As outlined above, Mhetre teaches the benzoselenophene compounds recited by the claims.  KR 562 is added for the proposition that the recited antibody conjugates are applicable to these compounds.  Specifically, KR 562 teaches that the particular known technique of conjugating benzoselenophene compounds to the recited linkers and antibodies was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to other benzoselenophene compounds, such as those taught by Mhetre, would have yielded predictable results.  Accordingly, using the instant compounds in the recited antibody drug conjugates would have been prima facie obvious.
Again, some of the rejected claims recite intended uses, which are not structural limitations on the recited composition, see MPEP 2111.  Moreover, any recited chemical or physical characteristic, such as a prodrug, is an invariable characteristic of the compounds disclosed by the applied references.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642